11-917
     Lovejoy v. Watson


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of April, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                BARRINGTON D. PARKER,
 9                PETER W. HALL,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       FLORA LOVEJOY,
14                Plaintiff-Appellant,
15
16                    -v.-                                               11-917
17
18       DONALD M. WATSON,
19                Defendant-Appellee.
20
21       - - - - - - - - - - - - - - - - - - - -X
22
23       FOR APPELLANT:                        Flora Lovejoy, pro se, Victor,
24                                             N.Y.
25
26       FOR APPELLEE:                         No appearance.
27

                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the Western District of New York (Telesca, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8
 9         Flora Lovejoy, pro se, appeals from the district
10   court’s judgment dismissing her wrongful death claim, sua
11   sponte, for lack of subject-matter jurisdiction. We assume
12   the parties’ familiarity with the underlying facts, the
13   procedural history, and the issues presented for review.
14
15        Upon de novo review, we conclude that the district
16   court properly dismissed the action. The complaint alleged
17   that Lovejoy and the defendant resided in New York, thereby
18   precluding diversity jurisdiction. Moreover, it did not
19   specify the amount in controversy. See Hallingby v.
20   Hallingby, 574 F.3d 51, 56 (2d Cir. 2009) (“Diversity
21   jurisdiction exists over ‘civil actions where the matter in
22   controversy exceeds the sum or value of $75,000, exclusive
23   of interest and costs, and is between . . . citizens of
24   different States.’” (alteration in original) (quoting 28
25   U.S.C. § 1332(a)(1))). The complaint likewise failed to
26   invoke federal question jurisdiction: a wrongful death claim
27   does not present a federal question. Cf. Brown v. Eli Lilly
28   & Co., 654 F.3d 347, 356-57 (2d Cir. 2011) (rejecting a
29   challenge to federal subject-matter jurisdiction over a
30   wrongful death action because non-diverse defendants were
31   eliminated prior to final judgment). “Where jurisdiction is
32   lacking, . . . dismissal is mandatory.” United Food &
33   Commercial Workers Union, Local 919 v. Centermark Props.
34   Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994).
35
36
37        Accordingly, we hereby AFFIRM the judgment of the
38   district court.
39
40                              FOR THE COURT:
41                              CATHERINE O’HAGAN WOLFE, CLERK
42




                                  2